*642Upon. motion of the State of New York, it is ordered that the parties to the suit of the State of New York v. State of Illinois and Sanitary District of Chicago be permitted to participate in the taking of evidence in the hearing before the special master heretofore appointed in the case .of the State of Wisconsin v. State of Illinois and Sanitary District of Chicago, in like manner as if those suits had been consolidated; and the court reserves to itself authority to order such a consolidation if it becomes proper to do so. But this order is made without prejudice to the authority of the court hereafter to make, any order which it may deem proper respecting the matters set forth in the third paragraph of the bill of complaint in the case of the State of New York v. State of Illinois and Sanitary District of Chicago, and respecting the issues that may arise from the presence of that paragraph in that bill of complaint.